Fagg, Judge,
delivered the opinion of the court.
On the 4th day of September, 1867, the appellants were tried irpon a charge preferred against them in the St. Louis Court of Criminal Correction. Having been found guilty and adjudged to pay a fine, an appeal was taken to this court. The respondent now files a transcript of the record, accompanied by a motion asking that the judgment of the court below be affirmed. It appearing to the satisfaction of the court that these parties have taken no steps to prosecute their appeal, the judgment will be affirmed.
The other judges concur.